Citation Nr: 1135645	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-40 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to a revised delimiting date for receipt of Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The appellant is the spouse of the Veteran, who served on active duty from August 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue has been recharacterized to better reflect the appellant's claim and case law.

In May 2011, the appellant testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder. 


FINDINGS OF FACT

1.  In a February 20, 1985 rating decision, VA granted the Veteran a permanent and total disability rating due to his service-connected disability and established basic eligibility for Chapter 35 benefits; notification was provided to the Veteran on February 20, 1985.

2.  The Veteran and the appellant were married in June 2009. 

3.  In September 2009, the appellant filed an application for DEA (Chapter 35) benefits.


CONCLUSION OF LAW

The criteria for a revised delimiting date of June [redacted], 2019 for receipt of DEA benefits, Chapter 35, Title 38, United States Code have been met.  38 U.S.C.A. 
§§ 3501, 3512, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 21.3046 (2010); Cypert v. Peake, 22. Vet. App. 307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.

II.  Analysis 

On February 20, 1985, the RO awarded the Veteran a permanent and total disability rating, effective September 28, 1983.  The RO notified the Veteran of that determination on February 20, 1985.  The Veteran was married at the time to A.S.F.  They divorced in January 1989.  The Veteran married the appellant on June [redacted], 2009. 

In September 2009, the appellant filed a claim for entitlement to DEA benefits as the dependent spouse of the Veteran.  These benefits were denied in a February 2010 administrative decision.  The RO indicated that the appellant's eligibility began on February 20, 1985, and that the ending of her eligibility was February 20, 1995.  Her application for benefits was therefore deemed to have been received beyond the delimiting date. 

The appellant contends that she is eligible for Chapter 35 DEA benefits.  She maintains that the 10-year period of eligibility was equitably tolled from 1989, when the Veteran and his first wife divorced, to 2009, when she married the Veteran.  Alternatively, she claims that her eligibility began on June [redacted], 2009, the date she and the Veteran were married, not February 20, 1985, the date the Veteran was notified that he was totally and permanently disabled.

Basic eligibility for Chapter 35 benefits is established in one of several ways.  The appellant's eligibility for Chapter 35 benefits derives from her status as a spouse of a permanently and totally disabled veteran.  See 38 U.S.C.A. § 3501(a) (1) (D) (West 2002); 38 C.F.R. § 21.3021(a) (3) (i) (2010).   

Under the rule regarding the payment of educational assistance benefits under Chapter 35, Title 38, United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating, the date of notification, or any date between those dates as specified by the eligible spouse.  38 U.S.C.A. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3046(a)(2)(iii) (2010).

Educational assistance shall not exceed 10 years after one of the following last occurs: (i) the date on which the Secretary notifies the veteran from whom eligibility is derived that the veteran has a service- connected total disability permanent in nature; (ii) the date on which the Secretary determines that the veteran from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512 (b)(1)(B)(i)(ii) (West 2002).

The 10-year delimiting period may be extended if the eligible spouse: (1) applies for the extension within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 (b)(2) (West 2002); 38 C.F.R. § 21.3047(a)(i-iv) (2010).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c) (2010).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i) (2010).

Notwithstanding the above, a person who is made eligible under Section 3501(a)(1)(D)(i) by reason of a service-connected disability that was determined to be a total disability permanent in nature not later than three years after discharge from service may be afforded educational assistance under this chapter during the 20-year period beginning on the date the disability was so determined to be a total disability permanent in nature, but only if the eligible person remains the spouse of the disabled person throughout the period.  38 U.S.C.A. § 3512(b)(1)(D) (West. Supp. 2010).

The appellant was not the Veteran's spouse at the time of his permanent and total rating.  She did not file for an extension of the delimiting date identified by the RO, and she does not contend otherwise.  She also makes no argument that she was prevented from applying for her Chapter 35 benefits due to mental or physical disability.  

In Cypert v. Peake, 22 Vet. App. 307 (2008), the Court considered the case of an appellant-spouse seeking DEA benefits, who had married the veteran more than 10 years after the date that the veteran was notified of his award of a permanent and total disability rating.  At the time of the award, the Veteran was divorced from his first wife.  He then married and divorced his second wife prior to marrying the appellant-spouse.  Under the applicable regulations, the appellant's application would have been untimely as the window within which a dependent spouse may elect use of DEA benefits is no more than 10 years from the date of notification to the veteran of his permanent and total disability rating.  See 38 C.F.R. § 21.3046(a).  Although acknowledging that the Secretary has discretion to determine the beginning of the 10-year delimiting period, the Court found that his discretion is not unfettered.  Rather, it found that, "by the plain language of 38 U.S.C.A. § 3501(a)(1)(D)(i), a person who is a spouse of a person who has a service-connected total and permanent disability is an eligible person, and by the plain language of 38 U.S.C.A. § 3512(b)(1)(A) anyone made eligible by section 3501(a)(1)(D) may be afforded educational benefits 'during the 10-year period beginning on the date (as determined by the Secretary) the person becomes an eligible person within the meaning of section ... 3501(a)(1)(D).'" (Emphasis in original.)  Id. at 309.  

Interpreting these statutory provisions, the Court held that, pursuant to section 3512(b)(1)(A), the appellant-spouse became an "eligible person" when she married the veteran, thus triggering the 10-year eligibility period within which to be awarded DEA benefits.  Id. at 309-10.  As a result, the Court determined that the appellant's DEA application was not untimely and that she had a 10-year window from the date of the parties' marriage within which to utilize DEA benefits.

The Cypert holding as applied to this case requires a change in the delimiting date.  The factual background of this case is very similar to that in Cypert.  Essentially, the beginning date for a dependent spouse to receive an award of DEA benefits is now determined by the date of marriage to the Veteran, and not according to the provisions previously set forth by regulation, so long as the date of marriage is after the notification of VA finding the veteran to be permanently and totally disabled.  Accordingly, the beginning date of the appellant's eligibility for DEA benefits should be June [redacted], 2009.  As a result of this change in the appellant's beginning date of eligibility, her 10-year eligibility period actually expires on June [redacted], 2019, rather than February 20, 1995, as previously determined.  Consequently, the appellant is still within her eligibility period to receive DEA benefits.

Accordingly, the appellant is entitled to a revised delimiting date of June [redacted], 2019 within which to utilize her DEA benefits for an approved program of education.


ORDER

A revised delimiting date of June [redacted], 2019 for the award of DEA benefits under Chapter 35, Title 38, United States Code is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


